


117 HR 2636 IH: Strengthening our Health Security Through Resilient Medical Supply Chains Annual Review Act of 2021
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2636
IN THE HOUSE OF REPRESENTATIVES

April 16, 2021
Mr. Trone (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Secretary of Health and Human Services to submit to Congress a report on the security and resilience of the United States medical supply chains, and for other purposes.


1.Short titleThis Act may be cited as the Strengthening our Health Security Through Resilient Medical Supply Chains Annual Review Act of 2021. 2.Report on security and resilience of the United States medical supply chains (a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor and Pensions of the Senate a report on the security and resilience of the United States medical supply chains. Such a report shall contain a classified annex.
(b)Public availabilityThe Secretary shall— (1)make publicly available (including by publication on the website of the Department of Health and Human Services) the unclassified portion of the report under subsection (a); and
(2)make every reasonable effort to protect trade secret information and commercially confidential information. (c)ContentsThe report submitted under subsection (a) shall—
(1)review the United States supply chains for medical devices, supplies, and drugs and the vulnerability of such supply chains to a global disruption, such as an instance of bioterrorism, a natural disaster, or a public health emergency; (2)assess the dependence of the United States on any medical devices, equipment, supplies, countermeasures, vaccines, and drugs produced or sourced outside the United States;
(3)identify the actions the Federal government has taken during the year covered by the report— (A)to promote the security and resilience of the United States medical supply chain; 
(B)to improve medical supply chain redundancy;  (C)to encourage the domestic production of medical devices, equipment, supplies, countermeasures, vaccines, and drugs; and
(D)to develop contingency plans for potential global disruptions; and (4)provide recommendations to agencies of the Federal Government, States, local, tribal, and territorial governments, and the private sector on ways to strengthen the security and resilience of the United States medical supply chain. 
(d)ConsultationIn preparing the report under subsection (a), the Secretary of Health and Human Services— (1)shall consult with the heads of other relevant Federal agencies; and
(2)may consult with public health experts, health security experts, supply chain experts, and other individuals with relevant experience.   